Pfeifer, J.,
dissenting. I concur with Justice Douglas’ dissenting opinion that this court should settle the dispute at issue. I would resolve it in favor of the relator, the Clerk of the Akron Municipal Court.
The management of the court’s computer system is the province of the clerk. It is the clerk, not the judges, who is responsible for the day to day ministerial functions of the court. If the clerk’s performance is inadequate in some way, which never has been alleged in this matter, the judges have the remedy of *51putting on a journal entry directing the clerk to comply with their requested standards.